WiNslow, J.
The solution of the controversy depends on the construction, of secs. 694, 694a, S. & B. Ann. Stats. Sec. 694, as amended by ch. 260, Laws of 1885, provides, in substance, that the county board, at its annual meeting in November, shall fix the salary of every county officer who is to he elected during the ensuing year, and who is entitled to a salary from the county treasury, and that such salary shall *315not be increased or diminished during his term of office. Sec. 694a (eh. 53, Laws of 1881) provides substantially that the county board of any county may by resolution make the sheriff a salaried officer, and that, when such a resolution shall have been passed, “ it shall be the duty of the county board, at its next cmnual meeting in November, to fix the salary for the sheriff in the same manner as salaries are fixed for other county officers,” under sec. 694, E. S. The relator says that the words “ at its next annual meeting ” are mandatory, and compel the fixing of the sheriff’s salary at that time, though he may have been previously elected. The respondents say that the words “ in the same manner ” as other salaries are fixed are controlling, and mean that, as in the case of other county officers, it must be fixed before the election of the sheriff.
It is very apparent by the terms of sec. 694, E. S., that the legislature intended to make an harmonious general law, by which the salaries of all salaried county officers should be fixed before their election, doubtless for the purpose of removing from the question personal and political feelings, and of informing a candidate for office what the salary of that office was to be. Hull v. Winnebago Co. 54 Wis. 291. It is equally apparent that both of these objects are -desirable objects. Sec. 694a seems just as clearly to have been intended to place the sheriff’s office within the general system. The “ manner ” in which the salaries of other county officers are fixed is by resolution of the board passed before the election of the officer. The sheriff’s salary, when he has one, is to be fixed “ in the same manner.” If these words are to have any substantial or useful meaning, they must be construed to mean that the sheriff’s salary is to be fixed before his election, for the time when it is to be fixed is really one of the most important elements in the manner of fixing it. The word “manner” in a statute may undoubtedly include “ time,” if such seems to have been the intent - of the law*316makers. The intent of the lawmakers here being clearly to make the fixing of the sheriff’s salary a part of the general system, we feel obliged to construe the words “ in the same manner ” as including the element of “ time.” Any other construction would in our judgment defeat the manifest purpose of the legislature. The fact that the law provides that the salary shall be fixed at the next annual meeting in November after the sheriff’s office has been ohanged to a salaried office cannot be allowed to control the result. We construe the two statutes as meaning that the sheriff, after he has become a salaried officer, is entitled to know before his election what salary he is to receive, and after his eleotion is secure from change in his salary, as well as other county officials.
By the Court. — ’Judgment affirmed.
MaRshall, J., took no part,